               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  : Crim. No. 1:07-CR-209
                                          :
            v.                            :
                                          :
WOODY GRIER                               : Judge Sylvia H. Rambo

                                    ORDER

      AND NOW, this 10th day of May, 2021, upon motion of Defendant Woody

Grier for compassionate release (Doc. 83) and in accordance with the accompanying

memorandum, IT IS HEREBY ORDERED that:

      (1) Mr. Grier’s motion for compassionate release is GRANTED and his

         sentence of incarceration is reduced to time served;

      (2) This order is STAYED for up to fourteen days, for the verification of the

         defendant’s residence and establishment of a release plan if appropriate, to

         make necessary travel arrangements, and to ensure Defendant’s safe

         release. Defendant shall be released as soon as a residence is verified, a

         release plan is established, appropriate travel arrangements are made, and

         it is safe for him to travel. There shall be no delay in ensuring travel

         arrangements are made. If more than fourteen days are needed to make

         appropriate travel arrangements and ensure Defendant’s safe release, the

         parties shall immediately notify the court and show cause why the stay

         should be extended;


                                         2
    (3) Mr. Grier shall serve a 48-month term of supervised release in accordance

       with his original sentence, and pursuant to the same conditions.

IT IS SO ORDERED.



                                          s/Sylvia H. Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge




                                      2
